Campbell, Special Judge,
delivered the opinion of the court.
The general instruction for the defendant was given upon the assumption that the tax sale of March, 1886, which is the foimdation of the plaintiff’s title, was void because of the want of a legal assessment. The assessment was in 1883. It is not shown-when the assessment roll was delivered to the clerk of the board of supervisors. There is no evidence on the subject, and the presumption will be indulged that it was delivered to the clerk at the proper time. Grayson v. Richardson, 65 Miss., 222.
It is claimed that the entry on the roll in these words, “Filed August 23, 1883. W. C. Bishop, Clerk,” and the affidavit by the assessor to the roll, made September 4, 1883, prove that the roll was not delivered to the clerk on the first Monday of July, as required. From the minutes of the board of supervisors introduced in evidence, it is shown that the board met on the first Monday of August, and, with the equalizers then provided for by law, proceeded to examine the roll and equalize the assessment by districts, and on August 15, having-completed its work, the assessment roll was committed to the assessor to be finished or completed in conformity to the.action of the board) and it is a just conclusion that, on completion by *908the assessor by making the roll conform to the changes made by the board, he delivered it to the clerk, who marked it, “Filed August 23, 1883,” and the board met, as required, on the first Monday of September, and made an order reciting that the assessor had completed the assessment rolls, real and personal, for the fiscal year 1883, and “on motion, the same are approved, ’ ’ and proceeded to levjr county taxes. From these entries it is apparent that the roll was before the board and was dealt with by it, and was afterwards conformed by the assessor to the changes made by the board, and was then delivered to the clerk, and was approved by the board at its meeting in September, and made the basis of its levy of county taxes for the year 1883 and subsequent years, while it was operative. In all this we do not discover any illegality or want of legality to condemn the assessment. We are not aware of any authority the board of supervisors had to be in session from day to day from the sixth of August until the fifteenth, when the statute limited their session or term to six days, but if they were in session without legal authority after six day,s, and the assessment roll got into the hands of the assessor and was completed by him, and afterwards approved by the board, it was sufficient.
It was, therefore, erroneous to give the general instruction to find for the defendant. The tax sale was not void for want of a valid assessment, as it assumed.
After the plaintiffs had introduced their evidence of title beginning with the tax collector’s deed to Claude Blewitt, under whom they claimed, the defendant was permitted to give evidence, over the objection of the plaintiffs, to show that, because of the circumstances under which Claude purchased the land at the sale for taxes, he was a trustee of the legal title for the defendant, and was disabled to purchase and hold against the' defendant. The giving of this evidence against the objection of the plaintiffs, is assigned for error, and, as the case will be remanded for a new trial, it is proper to pass on this question in the case with a view to the next trial of it, when it may be *909assumed the same question will arise. In ejectment, in a court of law, only the legal title is involved, and equitable defenses are inadmissible. There may be cases where it would be very convenient and advantageous, and would seem to be proper to permit'an equitable defense in a court of law in resistance of an action to recover land, but the difficulty of drawing the line between cases where such defense may or may not be allowed, suggests the wisdom of denying it in all cases and leaving parties to the appropriate forum for the assertion of equitable rights; and so long as the state maintains two sets of courts to administer justice where one would do it better, and without questions as between law and equity, it is the duty of the courts to maintain the distinction between legal and eqiiitable rights and remedies, and that each shall avoid any invasion of the province of the other. This will prevent confusion and preserve the constitutional scheme of two sets of courts. However desirable it may be to have one court, about which there can be no mistake or dispute, to administer whatever justice the jurisprudence of the commonwealth affords in each case, without dismissing a party to seek some other tribunal, the' courts are unable to accomplish this, and must uphold existing arrangements, and each court must continue to administer the principles applicable to it, and not lengthen its arm to seize what belongs to the other. Each court must complacently recognize its impotence to give relief in many cases, and dismiss a party to seek it elsewhere in the state’s temple of justice, but in another apartment.

Reversed and remanded.

Woods, J., being absent on account' of sickness, took no part in this decision. J. A. P. Campbell, Esq., a member of the bar, under appointment, sat in his place.